Appeal by the *578People from an order of the County Court, Suffolk County (Kaím, J.), dated October 29, 2007, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 210.20 (1) (g) and 30.30 (1) (a).
Ordered that the order is affirmed.
Contrary to the prosecution’s contention, the County Court properly granted the defendant’s motion to dismiss the indictment on speedy trial grounds (see People v Price, — AD3d —, 2009 NY Slip Op 01146 [2009] [decided herewith]). Mastro, J.P., Angiolillo, Garni and Eng, JJ., concur.